Citation Nr: 1518791	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-10 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for shell fragment wound, right hand, with retained foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This case is now under the jurisdiction of the St. Petersburg, Florida RO.

The Board is cognizant that the United States Court of Appeals for Veterans Claims has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, at a March 2010 VA examination, the Veteran reported that his service-connected right hand wound causes pain and stiffness, particularly during cold weather.  The March 2010 VA examiner opined that the service-connected right hand wound would have no significant effect on the Veteran's usual occupation.  The Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

Additional evidence was associated with the record following the issuance of a statement of the case on the matter on appeal.  The Veteran did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  The evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made on the issue of entitlement to a disability rating in excess of 10 percent for shell fragment wound, right hand, with retained foreign body.  The Veteran was provided a VA examination with regard to his service-connected right hand wound in March 2010, over five years ago.  The Veteran has indicated, through his representative, that the condition of his right hand has worsened since that time, and that the evidence no longer accurately reflects the current condition of the his service-connected right hand wound.  See Appellant's Brief, dated March 2015.  Considering the Veteran's contentions and the length of time since the last VA examination, the Board finds that a new VA examination is required so that the current nature and severity of the Veteran's service-connected right hand wound may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, the Veteran has argued that he is entitled to a separate disability rating under Diagnostic Codes 5309, in addition to the rating he has already received under Diagnostic Code 7804 for the service-connected right hand wound.  See, e.g., VA Form 21-4138, Statement in Support of the Claim, received in August 2010.  The March 2010 VA examination report includes findings of chronic pain, and stiffness in the right hand, and a history of flare-ups in joint symptoms.  The examination report also notes that the Veteran reported daily pain and weakness in the right hand and flare-ups that occur with cold weather.  Although the RO did summarize the rating criteria provided under Diagnostic Code 5309 in the statement of the case, it did not explain why the Veteran is not entitled to a separate rating under that Diagnostic Code.  On remand, the AOJ should consider whether separate ratings are warranted, to include on the basis of muscle or nerve disability, scar residuals, limitation of motion, and/or other orthopedic residuals.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected shell fragment wound, right hand, with retained foreign body.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's service-connected shell fragment wound, right hand, with retained foreign body, including but not limited to, any muscle and/or nerve impairment and whether the scar is painful and/or unstable.

A complete rationale for all opinions must be provided.

2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to a disability rating in excess of 10 percent for shell fragment wound, right hand, with retained foreign body.  The AOJ must consider whether a separate rating is warranted under Diagnostic Code 5309 or any other applicable diagnostic code.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




